


Exhibit 10.16(b)

 

June 21, 2012

 

Excel Mortgage Servicing, Inc.

AmeriHome Mortgage Corporation

19500 Jamboree Road

19500 Jamboree Road

Irvine, CA 92162

Irvine, CA 92162

 

 

Integrated Real Estate Service Corporation

 

19500 Jamboree Road

 

Irvine, CA 92162

 

 

Re:  Second Amendment to Master Repurchase Agreement and Pricing Letter (“Second
Amendment”).

 

This Second Amendment is made this 21 day of June, 2012 (the “Amendment
Effective Date”), to that certain Master Repurchase Agreement, dated August 31,
2011 (the “Repurchase Agreement”) and the Pricing Letter, dated August 31, 2011
(the “Pricing Letter”), as amended by the First Amendment to Master Repurchase
Agreement and Pricing Letter dated May 1, 2012 (the “First Amendment”), in each
case by and among Excel Mortgage Servicing, Inc. and AmeriHome Mortgage
Corporation (each a “Seller” and, collectively, “Sellers”), and EverBank
(“Buyer”).  The Repurchase Agreement, the Pricing Letter and the First Amendment
are sometimes hereinafter collectively referred to as the “Agreement.”

 

WHEREAS, Sellers and Integrated Real Estate Service Corporation (“Guarantor”)
requested that Buyer amend the Agreement; and

 

WHEREAS, Sellers, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

SECTION 1.                            Amendments.

 

(a)                                 The following definitions contained in
Section 1 of the Pricing Letter are hereby amended and restated in their
entirety as follows:

 

“Approved Mortgage Product” shall mean the following mortgage products approved
by Buyer for Transactions under the Agreement:  Conforming Mortgage Loans,
Eligible Government Mortgage Loans, Jumbo Mortgage Loans, Eligible Correspondent
Mortgage Loans, DU Refi Plus Loans and High LTV VA Refinance Loans.  In no event
shall an Ineligible Product be an Approved Mortgage Product.

 

--------------------------------------------------------------------------------


 

“Concentration Limit” as of any date of determination, with respect to the
Eligible Mortgage Loans included in any Concentration Category, the applicable
amount which the aggregate Purchase Price for such Eligible Mortgage Loans may
not at any time exceed, as set forth in the below table.

 

Concentration Category

 

Concentration Limit
(percentages based on
Maximum Purchase
Amount)

 

 

 

 

 

Aged Loans

 

5

%

 

 

 

 

Wet Mortgage Loans

 

40

%

 

 

 

 

Jumbo Loans

 

10

%

 

 

 

 

Eligible Correspondent Mortgage Loans

 

10

%

 

 

 

 

High LTV VA Refinance Loans

 

10

%

 

 

 

 

DU Refi Plus Loans

 

10

%

 

“Pricing Spread” shall mean:

 

Type of Mortgage Loan

 

Percentage

 

 

 

 

 

Conforming Mortgage Loans, Eligible Government Mortgage Loans, Eligible
Correspondent Mortgage Loans and Category 1 High LTV VA Refinance Loans

 

3.25

%

 

 

 

 

Jumbo Mortgage Loans and Category 2 High LTV VA Refinance Mortgage Loans

 

3.50

%

 

 

 

 

DU Refi Plus Loans

 

3.50

%

 

 

 

 

Aged Mortgage Loans

 

4.00

%

 

 

 

 

Mortgage Loans exceeding the applicable Transaction Term Limitation

 

12.00

%

 

--------------------------------------------------------------------------------


 

“Purchase Price Percentage” shall mean:

 

Type of Mortgage Loan

 

Percentage

 

 

 

 

 

Conforming Mortgage Loans, Eligible Government Mortgage Loans, Jumbo Loans with
Buyer as the Takeout Investor and Category 1 High LTV VA Refinance Mortgage
Loans

 

98%

 

 

 

 

 

Category 2 High LTV VA Refinance Mortgage Loans

 

80%

 

 

 

 

 

Jumbo Mortgage Loans with Takeout Investor other than Buyer

 

95%

 

 

 

 

 

Eligible Correspondent Mortgage Loans

 

97%

 

 

 

 

 

DU Refi Plus Loans

 

95%

 

 

 

 

 

Aged Mortgage Loans

 

The applicable percentage set forth above minus 10%

 

 

Where a Purchased Mortgage Loan may qualify for two or more Purchase Price
Percentages hereunder, unless otherwise expressly agreed to by Buyer in writing,
such Purchased Mortgage Loan shall be assigned the lower Purchase Price
Percentage, as applicable.

 

(b)                                 The following new definitions are added to
the Pricing Letter in the appropriate alphabetical order:

 

“DU Refi Plus Loans” is a collective reference to DU Refi Plus Appraisal Waived
Loans and DU Refi Plus Appraisal Required Loans.

 

“DU Refi Plus Appraisal Waived Loan” shall mean a first-lien Mortgage Loan
originated using Desktop Underwriter and (i) that is originated in accordance
with the requirements of Section B5-5.2 of the Fannie Mae Selling Guide for the
DU Refi Plus program, (ii) as to which the applicable Seller has been offered
and has properly exercised a property fieldwork waiver in accordance with
Section B5-5.2-03 of the Fannie Mae Selling Guide, (iii) that has a FICO score
of not less than 640 and (iv) that otherwise conforms to the requirements of
Fannie Mae for securitization or cash purchase.

 

“DU Refi Plus Appraisal Required Loan” shall mean a first-lien Mortgage Loan
originated using Desktop Underwriter and (i) that is originated in accordance
with the requirements of Section B5-5.2 of the Fannie Mae Selling Guide for the
DU Refi Plus program, (ii) as to which the applicable Seller has not been
offered a property fieldwork waiver or as to which the applicable Seller has
been offered a property fieldwork waiver that it is not

 

--------------------------------------------------------------------------------


 

permitted to accept in accordance with the terms of Section B5-5.2-03 of the
Fannie Mae Selling Guide, (iii) that has a FICO score of not less than 620,
(iv) that has a Loan-to-Value Ratio that does not exceed 100% and (v) that
otherwise conforms to the requirements of Fannie Mae for securitization or cash
purchase.

 

“Eligible Correspondent Mortgage Loan” shall mean a Conforming Mortgage Loan or
an Eligible Government Mortgage Loan not originated by Seller, not older than
ninety (90) days past origination but otherwise meeting all eligibility
requirements under the Facility Documents.

 

“Financial Condition Covenants” shall mean each of the covenants set forth in
Section 3 of this Pricing Letter.

 

(c)                                  Section JJ. of Schedule 1 to the Repurchase
Agreement is amended and restated in its entirety as follows:

 

JJ.                                       Appraisal.  Except with respect to DU
Refi Plus Appraisal Waived Loans, the Mortgage File contains an Appraisal of the
related Mortgaged Property signed prior to the approval of the Mortgage Loan
application by a qualified appraiser, duly appointed by the applicable Seller,
who had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof; and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan, and the Appraisal and appraiser
both satisfy the requirements of Title XI of the Federal Institutions Reform,
Recovery, and Enforcement Act of 1989 and the regulations promulgated
thereunder, and all Requirements of Law and Takeout Investor or insurer
requirements, each as in effect on the date the Mortgage Loan was originated. 
The applicable Seller has no knowledge of any circumstances or condition which
might indicate that the Appraisal is incomplete or inaccurate.  In addition, the
Appraisal was prepared in accordance with USPAP Guidelines.  The appraiser for
the Mortgage Loan was duly licensed or certified under the applicable law where
the Mortgage Loan was originated, and for each Government Mortgage Loan was
acceptable to the FHA or VA, as applicable, and for each Conventional Mortgage
Loan was acceptable to Fannie Mae, Freddie Mac and/or the Takeout Investor, as
applicable.  The applicable Seller will maintain documentation evidencing each
appraiser’s qualification and licensing or certification, which will promptly be
provided to the Buyer upon request.

 

SECTION 2.                            Defined Terms.  Any terms capitalized but
not otherwise defined herein should have the respective meanings set forth in
the Agreement.

 

SECTION 3.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Second Amendment need not be made in the Agreement or
any other instrument or document executed in connection

 

--------------------------------------------------------------------------------


 

therewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Agreement, any reference in any of such
items to the Agreement being sufficient to refer to the Agreement as amended
hereby.

 

SECTION 4.                            Representations.  In order to induce Buyer
to execute and deliver this Second Amendment, each Seller hereby represents to
Buyer that as of the date hereof, except as otherwise expressly waived by Buyer
in writing, such Seller is in full compliance with all of the terms and
conditions of the Agreement including without limitation, all of the
representations and warranties and all of the affirmative and negative
covenants, and no Default or Event of Default has occurred and is continuing
under the Agreement.

 

SECTION 5.                            Governing Law. This Second Amendment and
any claim, controversy or dispute arising under or related to or in connection
with this Second Amendment, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law which shall govern.

 

SECTION 6.                            Counterparts.  This Second Amendment may
be executed in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute but one and the same
agreement.  This Second Amendment, to the extent signed and delivered by
facsimile or other electronic means, shall be treated in all manner and respects
as an original agreement and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
No signatory to this Second Amendment shall raise the use of a facsimile machine
or other electronic means to deliver a signature or the fact that any signature
or agreement was transmitted or communicated through the use of a facsimile
machine or other electronic means as a defense to the formation or
enforceability of a contract and each such Person forever waives any such
defense.

 

SECTION 7.                            Guarantor.  Guarantor acknowledges and
agrees that nothing contained herein, and Guarantor’s signature hereon, shall
not be deemed an acknowledgement, a course of conduct, a waiver or an amendment
of the provisions of the Facility Guaranty, which continue in full force and
effect and do not require any Guarantor’s consent to the actions taken
hereunder.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused this Second
Amendment to be executed and delivered as of the Amendment Effective Date.

 

EXCEL MORTGAGE SERVICING,

 

EVERBANK, as Buyer

INC., as a Seller

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd Taylor

 

By:

/s/ Paul Chmielinski

Its:

Todd Taylor

 

Its:

Paul Chmielinski

Title:

EVP/CFO

 

Title:

Vice President

 

 

 

 

 

 

AMERIHOME MORTGAGE

 

INTEGRATED REAL ESTATE

CORPORATION, as a Seller

 

SERVICE CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Todd Taylor

 

By:

/s/ Todd Taylor

Its:

Todd Taylor

 

Its:

Todd Taylor

Title:

EVP/CFO

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------
